OPINION OF THE COURT
David D. Egan, J.
In cases of apparent first impression, the applicant, Stephen M. Alarie, convicted of the felony of criminal mischief, third degree, in 1989 and the applicant Robert L. Carpenter, convicted of the felony of aggravated unauthorized operation of an automobile, first degree, in 1995, each separately seeks an addition to his certificate of relief from disabilities to allow them to own and use firearms for hunting and target practice.
*330On September 9, 1994 and November 8, 1995 the applicants were respectively granted a certificate of relief to "Relieve the holder of all disabilities and bars to employment”. (Correction Law § 701.) No special provision was made on either certificate concerning possession, ownership or use of guns for hunting and recreational purposes.
No person may be issued a license to carry, possess, repair and dispose of firearms, if that person has been convicted of a felony or a serious offense. (Penal Law § 400.00 [1].) The conviction of a license holder anywhere of a felony or serious offense shall operate as a revocation of the license. (Penal Law § 400.00 [11].) Even the restoration of Federal firearms privileges by the Federal Department of the Treasury, Bureau of Alcohol, Tobacco and Firearms pursuant to 18 USC § 925 (c) does not erase the felony conviction which is a statutory bar to the issuance of a pistol permit under Penal Law § 400.00 (1) in New York. (Matter of Wasserman, 148 Misc 2d 851 [1990]; see also, Archibald v Codd, 59 AD2d 867 [1977], appeal denied 43 NY2d 649.) This court declines to follow the dicta of the court in People v Flook (164 Misc 2d 284 [1995]) opining that a certificate of relief from civil disabilities issued by a County Court may remove the statutory bar to apply for or receive a New York State pistol license.
However, this court finds as a matter of law that a convicted felon who has been granted a certificate of relief under Correction Law § 701 may own and possess any firearm except those firearms requiring a New York State pistol permit (Penal Law § 400.00) or otherwise deemed illegal to possess by State law. (People v Flook, supra.)
Therefore, this court holds that the applicants herein, by virtue of their respective certificates of relief, may own, possess and use long guns (shotguns and rifles) legally allowed for hunting in the State of New York and are not barred from taking the safety courses and obtaining a New York State hunting license. No special notations are needed on a certificate of relief for such activity.